DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23, 27-28, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0258928) in view of Urmson (US 8,954,252), and Aziz (US 2015/0179063)
As to claim 21 Goto discloses a system comprising: 
one or more sensors operative to generate sensor data for an autonomous vehicle located within an environment (Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33.”); 
multiple light emitters disposed about the autonomous vehicle operative to emit light signals into the environment (Paragraph 97 “After the control of rotating the movable device 20 toward the person, and the control of moving and stopping the specific light emitter are performed, the LED and the specific light emitter can be caused to blink while or after their intensities are increased by combining the first and second embodiments”); and 
one or more processors configured to perform actions comprising: 
identifying the object within the environment (Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33. The approach detector 34 can be implemented by a microcomputer or the like. For example, the approach detector 34 detects whether a pedestrian or another vehicle is approaching the vehicle 10 based on the video image captured by the camera 31”); 
determining, based at least in part on the object type, a visual alert (Paragraph 97-98 “After the control of rotating the movable device 20 toward the person, and the control of moving and stopping the specific light emitter are performed, the LED and the specific light emitter can be caused to blink while or after their intensities are increased by combining the first and second embodiments”, Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33. The approach detector 34 can be implemented by a microcomputer or the like. For example, the approach detector 34 detects whether a pedestrian or another vehicle is approaching the vehicle 10 based on the video image captured by the camera 31.”); 
determining, as a subset of multiple light emitters, one or more light emitters configured to emit the dynamic lighting pattern in the direction towards the object (Paragraph 97-98 “when all the LEDs 51-55 are turned ON so that they can serve to provide night-time illumination, the intensity of the specific light emitter can be set greater than the intensity of any other LED so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine. Alternatively, only the specific light emitter can be caused to blink so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine.”); and
causing the subset of light emitters to provide the visual alert to the object (Paragraph 97-98 “when all the LEDs 51-55 are turned ON so that they can serve to provide night-time illumination, the intensity of the specific light emitter can be set greater than the intensity of any other LED so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine. Alternatively, only the specific light emitter can be caused to blink so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine.”). 

Urmson teaches determining, based at least in part on a portion of the sensor data, an object classification, the object classification comprising an object type (Column 10 lines 48-62 “In another example, an object may be classified based on an object type models or machine learning classifiers that output a possible object type and corresponding possibilities based on the determined characteristics for that object. In an example model, an object's type may be identified based on its location with respect to a roadway, its speed, its size, its comparison to sensor data collected by other pre-identified object (such as by image matching), etc. For example, given an object, such as object 920, that is perceived to be about 14 inches wide, 5 feet tall, and 8 inches wide, an object type model may output information indicating that the object is 99% likely to be a pedestrian, 0.5% likely to be a bicyclist and 0.5% likely to be a vehicle. Once an object is perceived, the object type model may be used to identify the type of the perceived object.”).
Urmson further teaches the visual alert indicates an action of the autonomous vehicle (Column 9 lines 26-44 “For example, FIGS. 6A, 6B, and 6C include electronic displays 650-2 which allow vehicle 101 to provide visual information to pedestrians. In these examples, the displays are located along one or more of the sides of vehicle 101 (FIGS. 6A and 6C) as well as the front of vehicle 101 (FIG. 6B). Mounted signs at other locations, such as roof, hood, or along the back of a vehicle, may also be used. In the example of FIG. 6A, electronic display 650 displays a notification as a stop sign, indicating to a pedestrian the vehicle is not going to stop and that it is not safe to cross in front of the vehicle. In the example of FIG. 6B, electronic display 651 displays a notification as a pedestrian crossing in front of a vehicle with the words "safe to cross", indicating to a pedestrian the vehicle is going to stop and that it is safe to cross in front of the vehicle. In the example of FIG. 6C, electronic display 652 displays a notification as a pedestrian crossing with a "don't" circle and cross line, indicating to a pedestrian that the vehicle is not going to stop and that it is not safe to cross in front of the vehicle.”).
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining a classification of an object for the purpose determining object in the path of the vehicle and of providing a visual alert indicating an action taken by the autonomous vehicle for the purpose of alerting the pedestrian what action the vehicle will take in order to improve safety.
Goto does not explicitly disclose the multiple light emitters including light emitters configured to emit light in a direction towards an object and light emitters configured to emit light in a direction away from the object.
Aziz teaches multiple light emitters including light emitters configured to emit light in a direction towards an object and light emitters configured to emit light in a direction away from the object (Abstract “The pedestrian-warning light system also includes a lighting arrangement mountable within the vehicle and operable to concurrently emit light into the vehicle and away from the vehicle in a first direction toward the zone and away from the vehicle in a second direction at least partially opposite to the first direction away from the zone.”).
Determining a subset of the multiple light emitters, the subset comprising less than all of the light emitters disposed about the autonomous vehicle (Paragraph 17 “FIG. 2 shows exemplary light devices 28b, 38b, 40b, 42b, 44b. The plurality of lights 28b, 38b, 40b, 42b, 44b can be separately mountable with respect to each other (such as shown in FIG. 1), can be mounted together, or can be partially mounted together and partially separately mountable. The controller 34b can be operable to strobe the plurality of lights 28b, 38b, 40b, 42b, 44b in response to receipt of the detection signal. The controller 34b could flash the plurality of lights 28b, 38b, 40b, 42b, 44b sequentially, in selective pairs, or simultaneously.”)
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of having multiple light emitters emitting towards and away of the object to give a warning to the object of the approaching vehicle.
As to claim 23 Goto discloses a system wherein the object is a pedestrian and wherein determining the visual alert further comprises determining a drive operation of the autonomous vehicle, the visual alert indicating the drive operation of the autonomous vehicle to the pedestrian(Paragraph 43). 
As to claim 27 Goto discloses a system wherein the one or more processors are further configured to: 
determining, based at least in part on the location of the object, a change in drive operation of the autonomous vehicle (Paragraph 50); 
(Paragraph 50); and 
causing the one or more light emitters to provide the visual alert according to the one or more characteristics (Paragraph 50). 
As to claim 28 Goto a system wherein the one or more characteristics of the visual alert comprise one or more of light pattern, light color, light intensity, blinking, or duration of light emission (Paragraph 97). 
As to claim 41 Urmson teaches a system wherein the action of the autonomous vehicle comprises accelerating or decelerating (Column 1 lines 50-63).
As to claim 42 Aziz teaches a system wherein the multiple light emitters are disposed about multiple sides of the autonomous vehicle and the subset of the multiple light emitters are disposed on a side of the autonomous vehicle facing the object (Paragraph 15, 17, Figures 1-2)

Claim 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0258928) in view of Urmson (US 8,954,252), and Aziz (US 2015/0179063) as applied to claim 21 above, and in further view of Greene (US 2008/0309468)
As to claim 22 Greene teaches a system wherein the subset of light emitters is a light bar, wherein the object data comprises an object trajectory, and wherein the one or more processors are further configured to: 
 (Paragraph 126); and
determine, based at least in part on the object trajectory, the plurality of threshold locations (Paragraph 115). 
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining an object trajectory for the purpose of preventing a collision.
As to claim 24 Greene teaches a system wherein the visual alert comprises light signals, and wherein the one or more processors are further configured to determine that the autonomous vehicle is approaching a cross-walk, (Figure 1). 
Urmson teaches that the visual alert comprises light signals indicating that the autonomous  vehicle is yielding to the pedestrian in the cross-walk (Abstract)
It would have been obvious to modify Otto to include the teachings of giving an alert of what action the vehicle is taking for the purpose of improving safety.
As to claim 25 Greene teaches a system wherein the object data further comprises an object location, and wherein the one or more processors are further configured to:
associate a level of escalation of the visual alert with each of the plurality of threshold locations (Paragraph 115, Figure 2B); and 
increase, based at least in part on a threshold location associated with the object location (Paragraph 115, Figure 2B); the level of escalation of the visual alert by altering at least one characteristics of the visual alert, wherein the level of escalation is  (Paragraph 115, Figure 2B); 
As to claim 26 Goto discloses wherein the visual alert is based at least in part on the priority levels (Paragraph 48-49). 
And of a lightbar placed in a window (Figure 1).
Greene teaches determining, based at least in part on the sensor data, additional objects(Paragraph 49); and
determine priority levels for the object and the additional objects (Paragraph 68),
It would have been obvious to determine priorities of different objects for the purpose of preventing a collision and providing warning to the objects.

Claim 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0258928) in view of Urmson (US 8,954,252), and Aziz (US 2015/0179063), and Greene (US 2008/0309468)
As to claim 29 Goto discloses a method comprising:
receiving sensor data form a sensor disposed about an autonomous vehicle located within an environment(Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33.”);
identifying, based at least in part on a portion of the sensor data, an object in the environment(Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33. The approach detector 34 can be implemented by a microcomputer or the like. For example, the approach detector 34 detects whether a pedestrian or another vehicle is approaching the vehicle 10 based on the video image captured by the camera 31”);
Goto does not explicitly disclose determining, based at least in part on a portion of the sensor data, an object classification, the object classification comprising an object type.
Urmson teaches determining, based at least in part on a portion of the sensor data, an object classification, the object classification comprising an object type (Column 10 lines 48-62 “In another example, an object may be classified based on an object type models or machine learning classifiers that output a possible object type and corresponding possibilities based on the determined characteristics for that object. In an example model, an object's type may be identified based on its location with respect to a roadway, its speed, its size, its comparison to sensor data collected by other pre-identified object (such as by image matching), etc. For example, given an object, such as object 920, that is perceived to be about 14 inches wide, 5 feet tall, and 8 inches wide, an object type model may output information indicating that the object is 99% likely to be a pedestrian, 0.5% likely to be a bicyclist and 0.5% likely to be a vehicle. Once an object is perceived, the object type model may be used to identify the type of the perceived object.”).
Urmson further teaches the visual alert indicates an action of the autonomous vehicle (Column 9 lines 26-44 “For example, FIGS. 6A, 6B, and 6C include electronic displays 650-2 which allow vehicle 101 to provide visual information to pedestrians. In these examples, the displays are located along one or more of the sides of vehicle 101 (FIGS. 6A and 6C) as well as the front of vehicle 101 (FIG. 6B). Mounted signs at other locations, such as roof, hood, or along the back of a vehicle, may also be used. In the example of FIG. 6A, electronic display 650 displays a notification as a stop sign, indicating to a pedestrian the vehicle is not going to stop and that it is not safe to cross in front of the vehicle. In the example of FIG. 6B, electronic display 651 displays a notification as a pedestrian crossing in front of a vehicle with the words "safe to cross", indicating to a pedestrian the vehicle is going to stop and that it is safe to cross in front of the vehicle. In the example of FIG. 6C, electronic display 652 displays a notification as a pedestrian crossing with a "don't" circle and cross line, indicating to a pedestrian that the vehicle is not going to stop and that it is not safe to cross in front of the vehicle.”).
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining a classification of an object for the purpose determining object in the path of the vehicle and of providing a visual alert indicating an action taken by the autonomous vehicle for the purpose of alerting the pedestrian what action the vehicle will take in order to improve safety.
Goto does not explicitly disclose the multiple light emitters including light emitters configured to emit light in a direction towards an object and light emitters configured to emit light in a direction away from the object.
Aziz teaches multiple light emitters including light emitters configured to emit light in a direction towards an object and light emitters configured to emit light in a direction  (Abstract “The pedestrian-warning light system also includes a lighting arrangement mountable within the vehicle and operable to concurrently emit light into the vehicle and away from the vehicle in a first direction toward the zone and away from the vehicle in a second direction at least partially opposite to the first direction away from the zone.”).
Determining a subset of the multiple light emitters, the subset comprising less than all of the light emitters disposed about the autonomous vehicle (Paragraph 17 “FIG. 2 shows exemplary light devices 28b, 38b, 40b, 42b, 44b. The plurality of lights 28b, 38b, 40b, 42b, 44b can be separately mountable with respect to each other (such as shown in FIG. 1), can be mounted together, or can be partially mounted together and partially separately mountable. The controller 34b can be operable to strobe the plurality of lights 28b, 38b, 40b, 42b, 44b in response to receipt of the detection signal. The controller 34b could flash the plurality of lights 28b, 38b, 40b, 42b, 44b sequentially, in selective pairs, or simultaneously.”)
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of having multiple light emitters emitting towards and away of the object to give a warning to the object of the approaching vehicle.
Goto does not explicitly disclose determining a vehicle trajectory of the autonomous vehicle, wherein the vehicle trajectory indicates a planned path associated with maneuvering the autonomous vehicle;
Greene teaches determining a vehicle trajectory of the autonomous vehicle, wherein the vehicle trajectory indicates a planned path associated with maneuvering the autonomous vehicle (Paragraph 61 “In this disclosure, it is assumed that the reasoning layer has access to information about the location and trajectory of the primary and non-primary principals. In particular, it is assumed that the basic sensing, data fusion, and data association problems are already addressed before the reasoning layer is applied.”);
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining an object trajectory for the purpose of preventing a collision.
As to claim 30 the claim is interpreted and rejected as in claim 24.
As to claim 31 the claim is interpreted and rejected as in claim 22, 25.
As to claim 32 Aziz teaches a method wherein the subset of light emitters comprises a light bar located on a window of the autonomous vehicle (Paragraph 17, Figures 1-2).
As to claim 33 Greene teaches a method further comprising: determining, based at least in part on the sensor data, additional objects in the environment; associating priority levels with the object and additional objects; and selecting, as the object to which to display the visual alert, tor the additional object having a highest priority level(Paragraph 68). 
As to claim 34 the claim is interpreted and rejected as in claim 25.

Claim 35-37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0258928) in view of Greene (US 2008/0309468) and Urmson (US 8,954,252), and Aziz (US 2015/0179063)

receive sensor data from one or more sensors disposed about a vehicle located within an environment (Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33.”);
identifying at least in part on a portion of the sensor data, an object in the environment (Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33. The approach detector 34 can be implemented by a microcomputer or the like. For example, the approach detector 34 detects whether a pedestrian or another vehicle is approaching the vehicle 10 based on the video image captured by the camera 31”);
determine, based at least in part on the object type, a visual alert associated with a dynamic lighting pattern indicating an action of the vehicle(Paragraph 97-98 “After the control of rotating the movable device 20 toward the person, and the control of moving and stopping the specific light emitter are performed, the LED and the specific light emitter can be caused to blink while or after their intensities are increased by combining the first and second embodiments”, Paragraph 39 “approach detector 34 detects a person approaching the vehicle 10 based on information obtained by sensors including the camera 31, the radar device 32, and the sonar device 33. The approach detector 34 can be implemented by a microcomputer or the like. For example, the approach detector 34 detects whether a pedestrian or another vehicle is approaching the vehicle 10 based on the video image captured by the camera 31.”); and
causing the subset of the light emitters to provide the visual alert (Paragraph 97-98 “when all the LEDs 51-55 are turned ON so that they can serve to provide night-time illumination, the intensity of the specific light emitter can be set greater than the intensity of any other LED so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine. Alternatively, only the specific light emitter can be caused to blink so that the specific light emitter can shine in a manner different from a manner in which the other light emitters shine.”)
Goto does not explicitly disclose an object trajectory.  Greene teaches of determining an object trajectory (Paragraph 74 “In one embodiment, the preliminary assessment uses a library of likely trajectories for principals and applies efficient geometric tests to determine whether two principals might collide.”)
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining an object trajectory for the purpose of preventing a collision.
Goto does not explicitly disclose determine, based at least in part on a portion of the sensor data, an object classification, the object classification comprising an object type 
 Urmson teaches determine, based at least in part on a portion of the sensor data, an object classification, the object classification comprising an object type (Column 10 lines 48-62 “In another example, an object may be classified based on an object type models or machine learning classifiers that output a possible object type and corresponding possibilities based on the determined characteristics for that object. In an example model, an object's type may be identified based on its location with respect to a roadway, its speed, its size, its comparison to sensor data collected by other pre-identified object (such as by image matching), etc. For example, given an object, such as object 920, that is perceived to be about 14 inches wide, 5 feet tall, and 8 inches wide, an object type model may output information indicating that the object is 99% likely to be a pedestrian, 0.5% likely to be a bicyclist and 0.5% likely to be a vehicle. Once an object is perceived, the object type model may be used to identify the type of the perceived object.”).
Urmson further teaches the visual alert indicates an action of the autonomous vehicle (Column 9 lines 26-44 “For example, FIGS. 6A, 6B, and 6C include electronic displays 650-2 which allow vehicle 101 to provide visual information to pedestrians. In these examples, the displays are located along one or more of the sides of vehicle 101 (FIGS. 6A and 6C) as well as the front of vehicle 101 (FIG. 6B). Mounted signs at other locations, such as roof, hood, or along the back of a vehicle, may also be used. In the example of FIG. 6A, electronic display 650 displays a notification as a stop sign, indicating to a pedestrian the vehicle is not going to stop and that it is not safe to cross in front of the vehicle. In the example of FIG. 6B, electronic display 651 displays a notification as a pedestrian crossing in front of a vehicle with the words "safe to cross", indicating to a pedestrian the vehicle is going to stop and that it is safe to cross in front of the vehicle. In the example of FIG. 6C, electronic display 652 displays a notification as a pedestrian crossing with a "don't" circle and cross line, indicating to a pedestrian that the vehicle is not going to stop and that it is not safe to cross in front of the vehicle.”).
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of determining a classification of an object for the purpose determining object in the path of the vehicle and of providing a visual alert indicating an action taken by the autonomous vehicle for the purpose of alerting the pedestrian what action the vehicle will take in order to improve safety.
Goto does not explicitly disclose determining a subset of light emitters form among multiple light emitters disposed about the vehicle operative to emit light signals into the environment, the multiple light emitters including light emitters configured to emit light in a direction towards the object and light emitters configured to emit light in a direction away from the object, the subset of light emitters configured to emit the dynamic lighting pattern in a direction towards the object.  
Aziz teaches determining a subset of light emitters form among multiple light emitters disposed about the vehicle operative to emit light signals into the environment, the multiple light emitters including light emitters configured to emit light in a direction towards the object and light emitters configured to emit light in a direction away from the object, the subset of light emitters configured to emit the dynamic lighting pattern in a direction towards the object (Abstract “The pedestrian-warning light system also includes a lighting arrangement mountable within the vehicle and operable to concurrently emit light into the vehicle and away from the vehicle in a first direction toward the zone and away from the vehicle in a second direction at least partially opposite to the first direction away from the zone.”, Figure 2, Paragraph 17 “The controller 34b can be operable to strobe the plurality of lights 28b, 38b, 40b, 42b, 44b in response to receipt of the detection signal. The controller 34b could flash the plurality of lights 28b, 38b, 40b, 42b, 44b sequentially, in selective pairs, or simultaneously.”).
the subset of light emitters comprising less than all of the light emitters disposed about the vehicle (Paragraph 17 “FIG. 2 shows exemplary light devices 28b, 38b, 40b, 42b, 44b. The plurality of lights 28b, 38b, 40b, 42b, 44b can be separately mountable with respect to each other (such as shown in FIG. 1), can be mounted together, or can be partially mounted together and partially separately mountable. The controller 34b can be operable to strobe the plurality of lights 28b, 38b, 40b, 42b, 44b in response to receipt of the detection signal. The controller 34b could flash the plurality of lights 28b, 38b, 40b, 42b, 44b sequentially, in selective pairs, or simultaneously.”)
It would have been obvious to one of ordinary skill to modify Goto to include the teachings of having multiple light emitters emitting towards and away of the object to give a warning to the object of the approaching vehicle.  
As to claim 36 Goto discloses a non-transitory computer readable media o wherein the drive operation of the vehicle comprises at least one of changing direction of the vehicle trajectory, changing speed of travel, yielding at a cross-walk, starting an autonomous mode, or starting to go(Paragraph 43). 
As to claim 37 the claim is interpreted and rejected as in claim 33.
.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
On page 11 of the applicants arguments applicants argue that the prior art does not disclose “determining, as a subset of the multiple light emitters, the subset comprising less than all of the light emitters disposed about the autonomous vehicle, one or more light emitters configured to emit the dynamic lighting pattern towards the object.”
The examiner respectfully disagrees with the applicants arguments. Aziz teaches determining a subset of the multiple light emitters, the subset comprising less than all of the light emitters disposed about the autonomous vehicle (Paragraph 17 “FIG. 2 shows exemplary light devices 28b, 38b, 40b, 42b, 44b. The plurality of lights 28b, 38b, 40b, 42b, 44b can be separately mountable with respect to each other (such as shown in FIG. 1), can be mounted together, or can be partially mounted together and partially separately mountable. The controller 34b can be operable to strobe the plurality of lights 28b, 38b, 40b, 42b, 44b in response to receipt of the detection signal. The controller 34b could flash the plurality of lights 28b, 38b, 40b, 42b, 44b sequentially, in selective pairs, or simultaneously.”).  Flashing the lights sequentially of in selective pairs is  a subset of the multiple light emitters disposed about the autonomous vehicle  Aziz teaches of flashing some of these emitters individually or in pairs. 

On page 12 of the applicants arguments “Dependent Claims 23, 27, 28, 33 and 41” see examiners arguments and office action above.
On page 13 of the applicants arguments “Claims 22, 24-26, 30-32, and 34” see examiners arguments and office action above.
On page 13 of the applicants arguments “Claims 35-39” see examiners arguments and office action above.
On page 14 of the applicants arguments “Dependent Claims 36, 37, and 39” see examiners arguments and office action above.
On page 14 of the applicants arguments “New Claim 42” see examiners arguments and office action above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner




/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/9/2022